DETAILED ACTION
This Office action is in response to Request for Continued Examination received 8 November 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amrhein et al. (EP 546508 A1 using machine translation; hereinafter Amrhein).
Regarding claim 1, Amrhein discloses a rotor assembly comprising: a rotor [22] of a canned motor [8], a fan wheel [3], a shaft [17] carrying the fan wheel [3], an inner, axially open bearing tube [21] in which the shaft [17] is mounted, the rotor [22] of the canned motor [8] being mounted on the shaft [17], wherein the bearing tube [21] comprises an outwardly protruding radial projection [2] that extends radially across at least part of the diameter of the fan wheel [3] and at least partially beyond an outer circumference of the fan wheel [3], wherein the shaft [17] is mounted on a first bearing (see right ball bearing [24] in Figure 1) arranged in the bearing tube [21] at a first end thereof, and the shaft [17] is mounted on a second bearing (see left ball bearing [24] in Figure 1) also arranged in the bearing tube [21] at a second end thereof, the second bearing (see left ball bearing [24] in Figure 1) being arranged at a distance from the first bearing (see right ball bearing [24] in Figure 1) in an axial direction, wherein a portion of the shaft [21] protrudes through the second bearing (see left ball bearing [24] in Figure 1) and extends therefrom in the axial direction, and the rotor [22] is mounted (via bell and hub) on the portion of the shaft [21] that extends beyond the second bearing (see left ball bearing [24] in Figure 1) in the axial direction such that the rotor [22] is arranged at a distance from the second bearing (see left ball bearing [24] in Figure 1; wherein at least a portion of rotor [22] extends axially beyond the ball bearing [24]) in an axial direction (pages 3-4, claim 15, and Figure 1).  
Regarding claim 2, Amrhein discloses the rotor assembly according to claim 1, characterized in that the projection [2] is essentially formed as a round plate-shaped projection [2], the diameter DA of which is larger than the diameter DV of the fan wheel [3] (page 3 and Figure 1).
Regarding claim 3, Amrhein discloses the rotor assembly according to claim 1, characterized in that the projection [2] has an outer circumferential collar [12] which extends in an axial direction and radially surrounds the outside of a radial edge region of the fan wheel [3] at least partially or entirely over the outer circumference of the fan wheel [3] (page 3 and Figure 1).
Regarding claim 6, Amrhein discloses the rotor assembly according to claim 1, characterized in that the projection [2] is arranged directly adjacent to the fan wheel [3] under formation of an air gap (see location of labyrinth seal [18]) (page 3 and Figure 1).
Regarding claim 7, Amrhein discloses the rotor assembly according to claim 1, characterized in that the shaft [17] is mounted on the first bearing [24] (see right ball bearing [24] in Figure 1) arranged in the bearing tube [21] and the second bearing [24] (see left ball bearing [24] in Figure 1) arranged in the bearing tube [21], which is located at a distance from the first bearing [24] in an axial direction, in a region between the fan wheel [3] and the rotor [22] (page 4, claim 15, and Figure 1).  
Regarding claim 8, Amrhein discloses the rotor assembly according to claim 1, installed in a fan housing [1] of a radial fan, characterized in that the bearing tube [21], along with the shaft [17] and the rotor [22] mounted on the shaft [17], is arranged in a circumferentially closed can (see can-shaped motor [8] housing in Figure 1) (page 4, claim 15, and Figure 1).  
Regarding claim 9, Amrhein discloses the rotor assembly according to claim 8, characterized in that the can (see can-shaped motor [8] housing in Figure 1) is formed integrally (i.e., as a complete unit) with the fan housing [1] (via cover part [2] provided with integrally formed bearing tube [21] which is secured to housing part [1] via bolt) (pages 3-4 and Figure 1).
Regarding claim 10, Amrhein discloses the rotor assembly according to claim 8, characterized in that the can (see can-shaped motor [8] housing in Figure 1) in an axial direction extends away from an essentially flat -3-Serial No.: 17/287,908housing bottom plate (see plate-shaped flange of housing part [1] which is attached to cover part [2] via bolt in Figure 1) of the fan housing [1], and the bearing tube [21] is supported on the housing bottom plate with its radial projection [2], and is connected to the fan housing [1] (page 3 and Figure 1).  
Regarding claim 11, Amrhein discloses the rotor assembly according to claim 10, wherein the bearing tube [21] is connected to the fan housing [1] by a connection arrangement (see bolt in Figure 1) chosen from a screw connection, a bayonet connection, an adhesive connection, a welding connection, and a mechanical connection (page 3 and Figure 1).
Regarding claim 12, Amrhein discloses a radial fan (Figure 1) equipped with a rotor assembly as claimed in claim 1 (pages 3-4 and Figure 1).
Regarding claim 13, Amrhein discloses the rotor assembly according to claim 1, wherein the shaft [17], the first bearing (see right ball bearing [24] in Figure 1), the second bearing (see left ball bearing [24] in Figure 1) and the rotor [22] are enclosed in the same integrally formed housing [2, 21, drive motor [8] wall] (page 4: “[t]he drive motor 8 is thus integrated into the cover part 2, so to speak, without a special fastening flange being required” and Figure 1).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the combination including one or more mounting openings arranged in an edge region of the radial projection, which is located radially outside the fan wheel, for attaching the rotor assembly to a fan housing of a radial fan in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Amrhein discloses one or more mounting openings (see fastener opening through cover part [2] in Figure 1) arranged in an edge region of the radial projection [2]; however, the edge region of Amrhein is axially in front of the impeller [3] and thus Amrhein neither discloses nor renders obvious the edge region being located radially outside the fan wheel. 

Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive.
Regarding page 6 of the Remarks, the applicant argued that Amrhein's rotor is not mounted on a portion of the shaft [17] that extends beyond the second one of the two bearings [24] that is spaced apart from the first one of the two bearings [24]. The examiner disagrees.  As outlined in paragraph 5 above, Amrhein discloses the rotor [22] being mounted via a bell and hub to an end portion of the shaft [17] which extends beyond the second bearing (see left ball bearing [24] in Figure 1) in the axial direction (page 4 and Figure 1).  At least a portion of rotor [22] extends axially beyond the second  bearing (see left ball bearing [24] in Figure 1).  Additionally, since the bell and hub rotate with the rotor [22], they can be interpreted as being part of the claimed rotor; wherein the bell and hub portion of the rotor are arranged at a distance from the second bearing (see left ball bearing [24] in Figure 1) in an axial direction.  As such, Amrhein still anticipates claim 1.
Regarding page 6 of the Remarks, the applicant argued that Amrhein teaches a detachable arrangement and therefore does not disclose the rotor arranged as a single unit, that is, in an integrally formed housing with the bearing tube and both the first and second bearings. The examiner disagrees. "Integrally formed" is defined as "formed to make up a single complete piece or unit." Even if Amrhein's blower can be disassembled/detachable, once it is assembled, it is integrally formed (i.e., formed to make up a single complete unit (blower)) with its housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746